Citation Nr: 0311519
Decision Date: 05/08/03	Archive Date: 07/22/03

DOCKET NO. 98-07 600               DATE MAY 08, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUES

Entitlement to service connection for hypothyroidism, hemorrhoids,
a chronic acquired disorder of either knee or shoulder and ankles,
back or gastrointestinal system including as secondary to chemicals
and/or herbicide exposure.

(The issue of entitlement to service connection for a chronic
acquired cognitive disorder will be the subject of a later
decision.)

REPRESENTATION

Appellant represented by: Kathy A. Lieberman, Attorney

ATTORNEY FOR THE BOARD

T. Hal Smith

INTRODUCTION

The veteran served on active duty from September 1981 to September
1985.

This matter is before the Board of Veterans' Appeals (Board) on an
appeal of a January 1997 rating decision of the Regional Office
(RO) in Portland, Oregon.

In March 2000 the Board denied the issues described on the title
page of this decision as not well grounded. In November 2000 an
Unopposed Motion for Remand was submitted, asking that the Board's
decision be vacated and remanded due to recent changes in the law.
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,
114 Stat. 2086 (2000).

On November 9, 2000, the President signed into law the VCAA, Pub.
L. No. 106- 475, 114 Stat. 2096 (2000). Among other things, this
law eliminates the concept of a well-grounded claim and redefines
the obligation of VA with respect to the duty to assist. In
December 2000 the United States Court of Appeals for Veterans
Claims (CAVC) granted the Unopposed Motion and vacated and remanded
the Board's decision. In September 2001, after adjudicating other
issues then pending on appeal, the Board remanded the claims for
additional evidentiary development. The RO denied the claims in
January 2003, and the appeal is before the Board once again.

As to the issue of entitlement to service connection for an
acquired cognitive disorder, the Board has duly considered the
provisions of the VCAA and is now undertaking additional
development on that service connection claim pursuant to authority
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be
codified at 38 C.F.R. 19.9(a)(2). After giving notice and reviewing
the veteran's response to the notice, the Board will prepare a
separate decision addressing this issue.

- 2 -

FINDINGS OF FACT

1. All reasonable development necessary for the disposition of the
issues currently on appeal has been completed.

2. Hypothyroidism and osteoarthritis of the ankles were not shown
in active service or for many years thereafter, were not disabling
to a compensable degree during the first post service year, and the
competent, probative evidence establishes that such disorders are
not linked to service on any basis including alleged chemical
and/or herbicide exposure.

3. The competent, probative evidence establishes that the veteran
does not have hemorrhoids, asthma, a chronic acquired disorder of
either knee or shoulder, low back, or gastrointestinal system which
has been related to service on any basis including alleged chemical
and herbicide exposure.

CONCLUSION OF LAW

Hypothyroidism, hemorrhoids, asthma, a chronic acquired disorder of
either knee or shoulder and ankles, low back or gastrointestinal
system was not incurred in or aggravated by active service,
including as secondary to alleged chemical and/or herbicide
exposure; nor may endocrinopathies or osteoarthritis be presumed to
have been so incurred. 38 U.S.C.A. 1101, 1112, 1113, 1116, 1131,
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.102, 3.303, 3.307,
3.309 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On enlistment medical examination in June 1981 the veteran reported
a history of having fractured both his left femur and left forearm
nine years earlier.

- 3 -

He indicated that he had sustained head trauma in a motor vehicle
accident in 1971, requiring hospitalization. On medical examination
in September 1981, it was indicated that at age nine he had been
hit by a truck, and had been hospitalized three months. In May
1982, and on occasions thereafter in service, the veteran completed
an occupational health questionnaire for work as an entomologist--
which included work involving the handling of insecticides--and he
did not report experiencing any pertinent symptoms or impairment.

Service personnel records show that the veteran worked with
insecticides as an entomology specialist. A September 1982
evaluation of his work noted "outstanding performance." His duties
included inspecting and operating spraying equipment.

Service medical records (SMRS) show that in July 1983, the veteran
reported having arthritis of the hands and shoulders; he noted
having been involved in an automobile accident two years earlier.
Objective evaluation revealed no abnormalities. The assessment of
possible traumatic arthritis was deferred. Follow- up evaluation
later that month indicated that his shoulder pain was gone. In
December 1983 the veteran reported taking Motrin for "arthritis."
The examiner noted that there was no entry in the chart indicating
a diagnosis of arthritis, but noted--by history-- the veteran's
involvement in an automobile accident from four years earlier. The
veteran indicated that he had pain in his shoulders and hands. The
examiner doubted that the veteran had arthritis.

On a January 1984 occupational health examination questionnaire,
the veteran reported a history of asthma, hay fever or allergies,
history of serious illness or injury, having been informed of an
abnormal breathing test, pain in the arms, legs, feet, or hands,
nose bleeding and discharge, recurrent colds and productive cough,
chest pain and tightness, pain and stiffness in the joints, and
back pain.

In March 1984, the veteran received emergency room treatment due to
mid- epigastric pain and vomiting. The clinical impression was
acute gastroenteritis.

- 4 -

In letters to the RO, the veteran indicated that he experienced a
multitude of symptoms and chronic disabilities. He suggested that
some of his problems developed as a result of inservice exposure to
various chemicals and herbicides, including Agent Orange.

In October 1988, according to records from Columbia Memorial
Hospital, the veteran had fallen from a 20-foot high scaffolding,
landing on his right side and injuring the night shoulder and
thigh. On medical examination, he complained of right shoulder pain
and thigh bruising; he denied past history of significant medical
problems or surgical procedures. On clinical evaluation there was
no evidence of head injury, loss of consciousness, neck pain, or
other injury. X-ray study of the right shoulder showed a non-
displaced scapular fracture. Right anterior thigh hematoma and non-
displaced right scapula fracture were diagnosed. In July 1991, he
was provided emergency room treatment for symptoms of vomiting,
pain the mid-epigastrium, and partial paralysis of the left leg.

On medical examination in May 1994 by a private physician, a
history of leucopenia, arthralgia, frequent rectal bleeding, and a
non-specific fatigue syndrome were diagnosed. Later that month,
hypothyroidism was diagnosed and the examiner suggested that most
or all of the veteran's symptoms were related to his significant
hypothyroidism. A colonoscopy report from a St. John's Hospital
that month was essentially negative. It was noted that the veteran
might have had small internal hemorrhoids. It was recorded tat his
gastritis was likely from his anti- inflammatory drugs. It was
indicated that another medication, an H2 blocker, could heal these
lesions. An upper endoscopy had revealed mild duodenitis.

Medical records from a private physician from July 1995 to January
1996 reveal a history of numerous symptoms reported by the veteran,
including GI difficulty, sleep problems, joint stiffness, pain and
"asthma." The veteran was receiving thyroid medication. He
complained of asthma, but in July 1995, an evaluation revealed that
asthma was reduced or non-existent. The records document his
complaints, but little therein confirmed his complaints.

- 5 -

On VA orthopedic examination in August 1996 the veteran reported
having been exposed to herbicides. The examiner indicated that the
veteran was a poor historian. It was impossible to determine how
the veteran [allegedly] became contaminated, but apparently it was
to have been from walking around contaminated soil. He indicated
that he experienced joints problems including pain, stiffness,
swelling, locking, impaired motion, crepitus, and functional
impairment-- particularly involving the hands, knees, shoulders,
ankles and back.

On examination, chronic lumbosacral strain, bursitis of both
shoulders, and patellofemoral pain syndrome involving both knees
were diagnosed, but there was no evidence of impairment or
abnormality involving the hands or ankles. The examiner believed
that the veteran did not have rheumatoid arthritis. It was stated
that the veteran may have had systemic lupus, but that this
diagnosis was essentially deferred to the internal medical
examiner.

The veteran was provided a VA "Agent Orange" medical examination in
August 1996, at which time he indicated experiencing various
symptoms and impairments including GI problems, lupus,
hypothyroidism, asthma, fatigue, lead poisoning and sensitivity to
various chemicals since service, sleep dysfunction and
forgetfulness. Reportedly, he had been involved in a motor vehicle
accident in 1972 resulting in multiple injuries and memory
impairment. X-ray study of the lungs was negative, X-ray study of
the shoulders and knees showed some focal sclerosis. A radiological
study of the lumbar spine showed spina bifida occulta at S1, but
radiological studies of the hands and ankles were normal. In a
November 1996 addendum to the examination report, the examiner
indicated that clinical studies were consistent with hypothyroidism
but did not support the veteran's other complaints.

A November 1996 VA clinical evaluation report notes the veteran's
complaints of physical symptoms, but states that there was little
evidence of disease except for hypothyroidism.

6 -

In April 1998 the veteran submitted to the RO several articles
describing various symptoms, impairment, and suspected causes
associated with systemic and neuropsychiatric lupus. One article
suggests a relationship between a person's exposure to various
toxic chemicals--in sufficient concentration--with subsequent onset
of symptoms associated with the disease. Another article generally
discusses the manifestations and treatment of lupus. A third
article, apparently by a non- physician, contains a discussion of
a personal experience with lupus.

At a May 1998 informal RO conference, the veteran contended that
the majority of his claimed disabilities, including hypothyroidism,
hemorrhoids, rheumatoid arthritis, and asthma, were etiologically
related to his exposure to chemicals in service. He indicated that
he occasionally had worked around chemicals without protective
clothing, and that the claimed musculoskeletal disabilities had
their onset as a result of heavy lifting during service.

VA outpatient treatment records from May through November 2000
reflect treatment for the veteran's hypothyroidism. These records
are negative, however, for treatment for hemorrhoids, a bilateral
shoulder or knee condition, asthma, a low back disorder, or a
chronic GI disorder. Numerous VA examinations were conducted in
August 2002, to include esophagus/hiatal hernia and orthopedic
evaluations.

The VA esophagus/hiatal hernia examination report confirmed the
diagnosis of hypothyroidism. The veteran indicated that this
condition was diagnosed after his discharge from service. The
examiner opined that the etiology of this disorder was likely
autoimmune. She stated that she found no history in the veteran's
SMRs of hypothyroidism. The veteran stated that he did not know
what hemorrhoids were. He denied any pain with bowel movements, but
indicated that he had internal problems with blood in the bowl and
blood on the tissue after bowel movements. He did not know the last
time that this had occurred. Digital rectal examination revealed no
evidence of external hemorrhoids or hemorrhoidal tags.

- 7 -

Digital rectal examination was normal, with out any masses in the
vault. His stool was heme-negative. The examiner concluded that
there was no evidence of hemorrhoids. She also stated that she
found no evidence in the SMRs of hemorrhoids.

The veteran stated that he was not sure if he had ever been
diagnosed with asthma. He thought that in 1996 he had been on
inhalers for a period of about three days, but was not able to
describe the symptoms he had at that time. He denied coughing,
wheezing or shortness of breath. He said that sometimes he felt
like he could not breathe. Physical examination revealed no
wheezing. His lungs were clear to auscultation throughout, without
rales or rhonchi. The examiner diagnosed 64 question of asthma."
The veteran cancelled pulmonary function tests scheduled for a
later date. The examiner stated that her review of the veteran's
SMRs revealed no history of asthma. She also noted that PFTs in
1982 were normal.

As to a GI disorder, the veteran denied any pain with bowel
movements and denied any history of diarrhea or constipation. He
reported occasional mid-epigastric discomfort after meals for which
he took nothing. He reported that he took enzymes for failure of
food to digest, but could not elaborate what the symptoms of poor
digestion were. The examiner again noted that there was no history
of diarrhea which was the usual symptom of pancreatic
insufficiency. It was noted that there had not been a significant
amount of weight loss. The examiner stated that she found no
chronic GI disorder. She also stated that she found no history of
chronic GI illness in the SMRS.

Upon VA orthopedic examination the veteran complained of bilateral
shoulder pain over the scapulae, worse on the night. X-rays of the
shoulders showed no abnormality. He also reported pain in the
anterior knee bilaterally. X-rays of the knees were negative. As to
the low back, he indicated that his back did not particularly hurt
him, but that he did get some pain up between his shoulders. He
said that his low back was doing pretty well at this time. X-ray of
the lumbar spine revealed no abnormality.

8 -

The examiner diagnosed general, painful joint condition, for which
no other orthopedic diagnosis could be found. The examiner stated
that the veteran's musculoskeletal pain was probably a subjective
problem rather than a true medical orthopedic problem. He also
stated that she did not believe that the shoulder, knee, or low
back pain was related to the veteran's military service.

As to the ankles, the veteran reported pain in the mid-foot area of
both feet. He also reported pain in the anterior ankles radiating
a short way up his tibia. X-rays of the ankles showed narrowing of
the talonavicular joints with sclerosis of the navicular bone
subcondrally bilaterally. The diagnosis was arthritis,
talonavicular joints bilaterally. The examiner stated that he could
not explain why the veteran had talonavicular joint arthritis. He
stated that this had sometimes been described in a patient who had
been bed-ridden for some time and had cavus deformity of the feet.
However, the examiner did not find cavus deformity in the veteran's
feet. He also stated that he could find no reason to connect
talonavicular joint arthritis to the veteran's time in service. He
noted that the onset was 10 years after discharge from military
service.

Criteria 

Service Connection

Service connection may be established for a disability resulting
from personal injury suffered or disease contracted in the line of
duty or for aggravation of preexisting injury suffered or disease
contracted in the line of duty. 38 U.S.C.A. 1131 (West Supp. 2002);
38 C.F.R. 3.303 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) has
held that, in order to prevail on the issue of service connection,
there must be medical evidence of a (1) current disability; (2)
medical, or in certain circumstances, lay evidence of inservice
incurrence or aggravation of a disease or injury; and (3) medical
evidence of a nexus between the claimed inservice disease or injury
and the present disease or injury. Hickson v. West, 12 Vet. App.
247, 253 (1999).

- 9 -

However, continuous service for 90 days or more during a period of
war, or peacetime service after December 31, 1946, and post service
development of a presumptive disease such as endocrinopathies or
arthritis to a degree of 10 percent within one year from the date
of termination of such service, establishes a rebuttable
presumption that the disease was incurred in service. 38 U.S.C.A. 
1011, 1112, 1113, 1131, 1137 (West Supp. 2002); 38 C.F.R. 3.303,
3.309 (2002).

Service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (2002).

Where there is a chronic disease shown as such in service or within
the presumptive period under 3.307 so as to permit a finding of
service connection, subsequent manifestations of the same chronic
disease at any later date, however, remote, are service connected,
unless clearly attributable to intercurrent causes. 38 C.F.R.
3.303(b) (2002).

This rule does not mean that any manifestations in service will
permit service connection. To show chronic disease in service there
is required a combination of manifestations sufficient to identify
the disease entity, and sufficient observation to establish
chronicity at the time as distinguished from merely isolated
findings or a diagnosis including the word "chronic". When the
disease entity is established, there is no requirement of
evidentiary showing of continuity. When the fact of chronicity in
service is not adequately supported, then a showing of continuity
after discharge is required to support the claim. 38 C.F.R.
3.303(b) (2002).

In addition to law and regulations regarding service connection,
the Board notes that a disease associated with exposure to certain
herbicide agents listed in 38 C.F.R. 3.309 will be considered to
have been incurred in service under the circumstances outlined in
that section, even though there is no evidence of such disease
during the period of service. 38 C.F.R. 3.307(a) (2002).

- 10-

A veteran who, during active military, naval, or air service,
served in the Republic of Vietnam during the period beginning on
January 9, 1962, and ending on May 7, 1975, and has a disease
listed in 38 C.F.R. 3.309(e) shall be presumed to have been exposed
during such service to an herbicide agent, unless there is
affirmative evidence to establish that the veteran was not exposed
to any such agent during that service. The last date on which such
a veteran shall be presumed to have been exposed to an herbicide
agent shall be the last date on which he or she served in the
Republic of Vietnam during the period beginning on January 9, 1962,
and ending on May 7, 1975. Service in the Republic of Vietnam
includes service in the waters offshore and service in other
locations if the conditions of service involved duty or visitation
in the Republic of Vietnam. 38 C.F.R. 3.307(a)(6)(m) (2002).

If a veteran was exposed to an herbicide agent during active
military, naval, or air service, the following diseases shall be
service connected if the requirements of 38 U.S.C.A. 11 16 and 38
C.F.R. 3.307(a)(6)(m) are met, even though there was no record of
such disease during service, provided further that the rebuttable
presumption provisions of 38 C.F.R. 3.307(d) are also satisfied:
Chloracne or other acneform diseases consistent with chloracne;
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute
and subacute peripheral neuropathy; porphyria cutanea tarda; type
11 diabetes mellitus; prostate cancer; respiratory cancers (cancer
of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or
mesothelioma). The term "soft-tissue sarcoma" includes epithelioid
sarcoma. 38 C.F.R. 3.309(e).

The disease listed at 38 C.F.R. 3.309(e) shall have become manifest
to a degree of 10 percent or more at any time after service, except
that chloracne or other acneform disease consistent with chloracne,
porphyria cutanea tarda, and acute and subacute peripheral
neuropathy shall have become manifest to a degree of 10 percent or
more within a year, and respiratory cancers within thirty years,
after the last date on which the veteran was exposed to a herbicide
agent during active military, naval, or air service. 38 C.F.R.
3.307(a)(6)(ii).

- 11 -

The Secretary has also determined that there was no positive
association between exposure to herbicides and any other condition
for which he has not specifically determined a presumption of
service connection is warranted. 59 Fed. Reg. 57589 (1996)
(codified at 38 C.F.R. 3.307, 3.309 (2001).

In this case, it is not claimed that the veteran served in Vietnam.
Notwithstanding the foregoing, the United States Court of Appeals
for the Federal Circuit (CAFC) determined that the Veterans' Dioxin
and Radiation Exposure Compensation Standards (Radiation
Compensation) Act, Pub. L. No. 98-542, 5, 98 Stat. 2725, 2727-29
(1984) does not preclude a veteran from establishing service
connection with proof of actual direct causation. Combee v. Brown,
34 F.3d 1039 (1994). Competent medical evidence is required where
the issue involves medical causation. Grottveit v. Brown, 5 Vet.
App. 91, 93 (1993).

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

The Secretary shall consider all information and lay and medical
evidence of record in a case before the Secretary with respect to
benefits under laws administered by the Secretary. When there is an
approximate balance of positive and negative evidence regarding any
issue material to the determination of a matter, the Secretary
shall give the benefit of the doubt to the veteran. 38 U.S.C.A.
5107 (West Supp. 2002). 

Analysis 

Duty to Assist

The Board initially notes that there has been a significant change
in the law during the pendency of this appeal. On November 9, 2000,
the President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. 106-475, 7(b), 114 Stat. 2096, 2099-2100
(2000), 38 U.S.C.A. 5107 note (Effective and Applicability
Provisions).

- 12 -

Among other things, this law eliminates the concept of a well-
grounded claim and supersedes the decision of the CAVC in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
14 Vet. App. 174 (2000) (per curiam order), which held that VA
cannot assist in the development of a claim that is not well
grounded.

This change in the law is applicable to all claims filed on or
after the date of enactment of the VCAA, or filed before the date
of enactment and not yet final as of that date. VCAA, Pub. L. No.
106-475, 7(b), 114 Stat. 2096, 2099-2100 (2000). 38 U.S.C.A. 5107
note (Effective and Applicability Provisions); see generally
Holliday v. Principi, 14 Vet. App. 280 (2001); see also Karnas v.
Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the VCAA
were published in the Federal Register. The portion of these
regulations pertaining to the duty to notify and the duty to assist
are also effective as of the date of the enactment of the VCAA,
November 9, 2000. 66 Fed. Reg. 45, 620, 45, 630-45, 632 (August 29,
2001) (to be codified at 38 C.F.R. 3.159).

Where the law and regulations change while a case is pending, the
version more favorable to the appellant applies, absent
congressional intent to the contrary. Karnas v. Derwinski, 1 Vet.
App. 308, 312-313 (1991). The Board is of the opinion that the new
duty to assist law has expanded VA's duty to assist (e.g., by
providing specific and expanded provisions pertaining to the duty
to notify), and is therefore more favorable to the veteran.
Therefore, the amended duty to assist law applies. Id.

In the case at hand, the Board is satisfied that the duty to notify
and the duty to assist have been met under the new law.

- 13 -

The duty to notify has been satisfied as the veteran has been
provided with notice of the VCAA and what is required to
substantiate his claim. Specifically, the RO, through its issuance
of a supplemental statement of the case in January 2003, has given
the veteran notice of the information and evidence necessary to
substantiate his claim.

That is, he was provided with notice of the enactment of the VCAA
of 2000, the regulations pertaining to the disability at issue, a
rationale of the denial, and he was notified of his appellate
rights. 38 U.S.C.A. 5103 (West Supp. 2002); 38 C.F.R. 3.159.

Further, it is noted that a preliminary review of the record shows
that VA has made reasonable efforts to obtain evidence necessary to
substantiate the veteran's claim. The Board notes that a variety of
extensive records have been associated with the claims folder
including SMRS, postservice private and VA treatment and/or
examination reports.

The evidence of record provides a complete basis for addressing the
merits of the veteran's claim as cited above at this time.
Therefore, the duty to assist has been satisfied in this case. 38
U.S.C.A. 5103A (West Supp. 2002); see also 66 Fed. Reg. 45,620,
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 3.159).

In its many correspondences with the veteran the RO has informed
him of the evidence he should obtain and which evidence it would
retrieve as specified. The RO has in fact augmented the evidentiary
record in accordance with the veteran's directives. See Quartuccio
v. Principi, 16 Vet. App. 183 (2002).

As noted above, the RO has considered the veteran's claim under the
new law. In light of the foregoing, the Board is satisfied that all
relevant facts have been adequately developed to the extent
possible; no further assistance to the appellant in developing the
facts pertinent to his claim is required to comply with the duty to
assist him as mandated by 38 U.S.C.A. 5103, 5103A (West Supp.
2002).

- 14 -

There is no need to secure a file opinion as the RO already
afforded the veteran medical examinations which included competent
opinions addressing the etiology of the claimed disabilities at
issue.

Having determined that the duty to assist has been satisfied, the
Board turns to an evaluation of the veteran's claim on the merits.

Service Connection

Regarding the veteran's claims for service connection for
hemorrhoids, bilateral shoulder and knee conditions, asthma, a low
back disorder, or a GI disorder, the Board notes that a review of
the record does not show that the evidence reflects that such
disorders currently exist. VA examinations were conducted in August
2002 to determine if such conditions were present. These
examinations included X-ray studies and digital rectal examination.
These disorders were noted by history only. It was also noted that
the SMRs were negative for each of these conditions.

Congress specifically limits entitlement for service- connected
disease or injury to cases where such incidents have resulted in a
disability. See 38 U.S.C. 1131; and see Brammer v. Derwinski, 3
Vet. App. 223 (1992). In Degmetich v. Brown, 104 F.3d 1328 (Fed.
Cir. 1997), it was observed that 38 U.S.C.A 1131, as well as other
relevant statutes, only permitted payment for disabilities existing
on and after the date of application for such disorders.

The CAFC observed that the structure of these statutes "provided
strong evidence of congressional intent to restrict compensation to
only presently existing conditions," and VA's interpretation of the
law requiring a present disability for a grant of service
connection was consistent with the statutory scheme.

- 15 -

Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353
(Fed. Cir. 1998) (holding VA's interpretation of the provisions of
38 U.S.C.A 1110 to require evidence of a present disability to be
consistent with congressional intent); Rabideau v. Derwinski, 2
Vet. App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying in-
service incident has resulted in a disability). Simply put, in the
absence of proof of present disability there can be no valid claim.
As there is no competent medical evidence of current hemorrhoids,
bilateral shoulder or knee disorders, a low back disability,
asthma, or a GI disorder, the claims must be denied.

Even if the veteran did have the various conditions listed above,
there is still no competent medical evidence which causally relates
these findings to service, to include as secondary to exposure to
a chemical agent or herbicide. None of these disorders were noted
during active service, and the record reflects that the veteran
first complained of such many years after his discharge from
service. Inasmuch as the evidence on file does not tend to show
that the veteran has these disorders which have been linked with
service, the Board must conclude that no additional development, to
include additional medical examination or medical opinion, is
reasonable based upon the facts of this case. See 3 of the VCAA
(codified as amended at 38 U.S.C. 5103A(d)); Hickson v. West, 12
Vet. App. 247, 253 (1999),Pond v. West, 12 Vet. App. 341, 346
(1999).

For the reasons stated above, the Board finds that the
preponderance of the evidence is against the claims of service
connection for hemorrhoids, bilateral shoulder or knee disorders,
a low back disability, asthma, or a GI disorder, and they must be
denied.

The evidence of record does reflect current diagnoses of
hypothyroidism and bilateral ankle arthritis. It is noted, however,
that neither disorder was noted in the veteran's SMRs or until many
years after service discharge, and neither condition was shown to
be disabling to a compensable degree during the first post service
year. There is nothing in the record linking these conditions to
any inservice incident, to include exposure to any inservice
chemical agent or herbicide.

- 16 -

In fact, the probative, competent medical evidence of record
discounts any association of such disorders to the veteran's period
of service. In the absence of hypothyroidism or a chronic ankle
condition until many years after service, and as no medical report
finds that these conditions are related to any incident in service,
to include claimed exposure to chemical agents or herbicides, such
exposure not having been shown by the evidence of record, the Board
finds no basis upon which to predicate a grant of entitlement to
service connection.

Further, it is noted that the record includes various medical
articles the veteran has submitted in support of his claim. The
majority of the submissions do not pertain to the medical issues at
hand, and they are very general in nature and do not address the
specific facts of the veteran's claim before the Board. As this
generic medical journal or treatise evidence does not specifically
state an opinion as to the relationship between the veteran's
current symptoms and any inservice incident, to include exposure to
claimed chemical agents or herbicide, it is insufficient to
establish the element of medical nexus evidence. See Sacks v. West,
11 Vet. App. 314 (1998).

While the veteran has asserted that the above discussed conditions
are the result of service, the Board points out that he, as a lay
person without medical training or expertise, is not qualified to
offer opinions regarding diagnosis or etiology of medical
conditions; as such, his opinions cannot constitute competent
medical evidence. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5
(1992); Jones v. Brown, 7 Vet. App. 134, 137 (1994). See also Heuer
v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. Brown,
5 Vet. App. 91, 93 (1993).

Although the veteran is entitled to the benefit of the doubt where
the evidence is in approximate balance, the benefit of the doubt
doctrine is inapplicable where, as here, the preponderance of the
evidence is against the claims of entitlement to service
connection. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

17 -

ORDER

Entitlement to service connection for hypothyroidism, hemorrhoids,
asthma, a chronic acquired disorder of either shoulder or knee, low
back or ankles, or gastrointestinal system is denied.

RONALD R. BOSCH 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

18 -




